                                          Case 5:18-cv-05558-BLF Document 47 Filed 06/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        SHIKEB SADDOZAI,
                                  11                                                     Case No. 18-05558 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER DENYING MOTION FOR
Northern District of California




                                                                                         EXTENSION OF TIME TO FILE
 United States District Court




                                  13            v.                                       SUR-REPLY
                                  14    RON DAVIS, et al.,
                                  15                 Defendants.
                                  16                                                     (Docket No. 45)

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42

                                  19   U.S.C. § 1983. Defendant Clawson filed a motion to dismiss Plaintiff’s third amended

                                  20   complaint on March 13, 2020. Dkt. No. 32. Plaintiff filed an opposition, Dkt. No. 42, and

                                  21   Defendant filed a reply, Dkt. No. 44.

                                  22          Plaintiff has filed a motion for an extension of time to file a sur-reply. Dkt. No. 45.

                                  23   Defendant opposes the motion under the Northern District’s Local Rule 7-3(d), which

                                  24   prohibits supplemental briefing where no new evidence has been submitted in reply. Dkt.

                                  25   No. 46 at 1, citing Civ. L.R. 7-3(d).

                                  26          Local Rule 7-3(d) provides that “[o]nce a reply is filed, no additional memoranda,

                                  27   papers or letters may be filed without prior Court approval” except to file an objection to

                                  28   new evidence submitted in the reply. Civ. L.R. 7-3(d)(1). In his motion, Plaintiff fails to
                                            Case 5:18-cv-05558-BLF Document 47 Filed 06/01/20 Page 2 of 2




                                   1   explain why a sur-reply is necessary and to what new evidence submitted by Defendant he
                                   2   intends to object. Dkt. No. 45. Furthermore, the Court has reviewed Defendant’s reply
                                   3   and finds that no new evidence was submitted therewith. Dkt. No. 44. Accordingly, the
                                   4   Court finds Plaintiff is not entitled to file supplementary material to Defendant’s motion to
                                   5   dismiss under Local Rule 7-3(d). The matter became submitted upon the filing of
                                   6   Defendant’s reply. Dkt. No. 22 at 5. Therefore, Plaintiff’s motion for an extension of time
                                   7   to file a sur-reply is DENIED.
                                   8             This order terminates Docket No. 45.
                                   9             IT IS SO ORDERED.
                                  10   Dated: __June 1, 2020_________                            ________________________
                                                                                                 BETH LABSON FREEMAN
                                  11
                                                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying M. for Ext. of Time to File Sur-reply
                                       PRO-SE\BLF\CR.18\05558Saddozai_deny.eot-surreply
                                  26

                                  27

                                  28                                                         2
